The proofs showed a purchase in bulk, and not by acreage. The lands had not *982been surveyed, and the contract statement, “ containing within said bounds one hundred and forty acres more or less,” was made up from the proved prior deeds in which each described an area of seventy acres. The trial court properly declined to find that the negotiations for this purchase had been on a quantity basis. The judgment is, therefore, affirmed, with costs. (See Bishop v. Decker, 166 App. Div. 890; affd., 221 N. Y. 557.) Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.